Citation Nr: 1542528	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  13-30 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for skin infections, to include as due to an undiagnosed illness.  

2. Entitlement to service connection for headaches, to include as due to an undiagnosed illness.  

3. Entitlement to a compensable disability rating for rhinitis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from February 1993 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The May 2011 rating decision denied a compensable disability rating for rhinitis and the August 2013 rating decision denied service connection for skin infections and headaches.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records through August 2013.  In the October 2013 Statement of the Case, the RO specifically stated that the Veteran's VA treatment records through June 2013 were reviewed prior to the adjudication of the claims.  Although the records from July and August 2013 were not reviewed, they are not relevant to the issues on appeal.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  See McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary in this case for the following reasons.  

With regard to the Veteran's claims for service connection for skin infections and headaches, he contends that they are the result of an undiagnosed illness.  VA is authorized to compensate any Persian Gulf Veteran with a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2014).  The Veteran is a Persian Gulf Veteran.  38 C.F.R. § 3.317(d)(2) (2015).  At his April 2013 VA Gulf War examination, the examiner concluded that he did not have an undiagnosed illness for which no etiology could be established.  

With regard to skin infections, the April 2013 examiner provided a negative opinion because the Veteran had no skin problems in service, and there was "no correlation" between his current skin conditions and service.  The examiner explained that the Veteran's isolated pimples and boils "could be" related to many conditions such as working at a warehouse, skin bacteria, heat, and body hair.  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  Additionally, speculative language such as "could be" does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The April 2013 skin opinion is inadequate and an addendum opinion is required.  

With regard to headaches, the April 2013 examiner provided a negative opinion because there was no evidence of headaches in the Veteran's service treatment records (STRs) and that there was "...no correlation with the [V]eteran[']s report of headaches and military service."  No rationale was provided.  Additionally, a June 2000 report of medical history in service noted a report of frequent and severe headaches, rendering the examiner's opinion inadequate because it was based in part on an inaccurate factual basis.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  An addendum opinion is required.  

With regard to rhinitis, the Veteran's most recent VA examination for this condition was in November 2010.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability and the available evidence is too old or that the current rating may be incorrect.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  In May 2011, the Veteran asserted that his nasal obstruction had increased.  A new examination is required to determine the current severity of his rhinitis.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the April 2013 skin examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

a. The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. VA treatment records from January and April 2005 noting diagnoses of impetigo, cellulitis, and folliculitis.  

ii. A November 2006 private medical record from Dr. H. W. noting a history of staph infections.

iii. VA treatment records from 2013 which consistently note a possible staph infection of the scalp.  

iv. The report of the Veteran's April 2013 VA skin examination.  

d. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin condition began during active service, or is related to an incident of service.

e. If there are symptoms related to the Veteran's claimed skin conditions that cannot be attributed to a known diagnostic entity, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness related to the Veteran's Persian Gulf War service.

f. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Return the Veteran's claims file to the examiner who conducted the April 2013 headaches examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

a. The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. A June 2000 STR showing that the Veteran reported frequent or severe headaches.  

ii. The report of the Veteran's April 2013 VA headaches examination.  

iii. A June 2013 statement from the Knapp Chiropractic Center nothing that the Veteran has been seen intermittently for headaches since July 2009.  

iv. The Veteran's February 2014 VA Form 9, where he asserts that he has had headaches for many years but did not seek treatment.  

d. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches began during active service, or are related to an incident of service.

e. If there are symptoms related to the Veteran's claimed headaches that cannot be attributed to a known diagnostic entity, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness related to the Veteran's Persian Gulf War service.

f. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his rhinitis.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The report of the November 2010 VA examination.  

ii. The Veteran's May 2011 Notice of Disagreement, where he asserts that his nasal obstruction is more severe than what was found at his VA examination, and that his rhinitis is worse during the spring and summer. 

iii. The Veteran's October 2013 VA Form 9, where he asserts that his rhinitis is less severe in the winter.  

c. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of his rhinitis, and its impact on his daily activities and ability to work.  

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


